Title: From George Washington to John Hancock, 27 November 1776
From: Washington, George
To: Hancock, John



Sir
New Ark Novr the 27th 1776

I do my self the Honor to acknowledge the receipt of your favors of the 21st & 24th with their Several Inclosures. The execution of the Resolves has been & will be attended to, as far as in my power. I have wrote to Genl Schuyler to send down as early as possible, the Troops in the northern department from this and the State of Pensylvania. The proposition for exchanging Mr Franklin for Genl Thompson, I shall submit to Genl Howe as soon circumstances will allow me.
I have nothing in particular to advise you of respecting the Enemy, more than that they are advancing this way. Part of ’em have passed the Posaick, and I suppose the main body that they have on this side the north River would have done the same before now, as they are coming on, had their progress not been retarded by the Weather, which has been rainy for several days past. I have Scouts & Detachments constantly out to harrass them and watch their motions and to gain, if possible, intelligence of their designs.
Colo. Miles who has been permitted to go to Philadelphia for a few days by Genl Howe, will deliver you this, and inform you of the distresses of our Prisoners and the necessity of effecting their exchange as far as we have Prisoners to give in return.
By a Letter from the Board of War on the subject of an Exchange, they mention that Several of the Prisoners in our hands, have inlisted. It is a measure I think that cannot be justified, though the Precedent is furnished on the side of the Enemy, nor do I consider it good in point of policy. But as It has been done, I shall leave it with Congress to order them to be returned or not as they shall judge fit. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

